t c memo united_states tax_court donald w and kathryn w wallis petitioners v commissioner of internal revenue respondent docket no filed date donald w wallis for petitioner william f barry iv for respondent memorandum opinion jacobs judge the parties submitted this case fully stipulated pursuant to rule respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure for the issues for determination are the characterization capital_gain or ordinary_income of schedule c benefits totaling dollar_figure that donald w wallis petitioner received from holland knight llp a florida limited_partnership engaged in the practice of law hereinafter referred to as holland knight or the law firm in connection with his withdrawal as a partner the characterization capital_gain or return of basis of dollar_figure that petitioner received from holland knight for his capital_account and whether petitioners are liable for the sec_6662 accuracy-related_penalty petitioners did not include in income either as capital_gain or ordinary_income any of the approximately dollar_figure petitioner received from holland knight in the dollar_figure of schedule c benefits and the dollar_figure for petitioner’s capital_account petitioners now agree that the dollar_figure petitioner received from holland knight in designated as schedule c benefits should have been included in income however the parties disagree as to the characterization of the schedule c benefits petitioners contend the schedule c benefits were long- term capital_gain income whereas respondent contends these amounts were ordinary_income the statutory_notice_of_deficiency issued to petitioners on date did not include an adjustment relating to the dollar_figure petitioner received from holland knight in for his capital_account as a result of information discovered during the discovery and stipulation processes respondent filed an amendment to answer requesting an increased deficiency on the basis that all or most of the dollar_figure petitioner received from holland knight in for his capital_account should have been reported as long-term_capital_gain petitioners contend that all of the dollar_figure is a return of petitioner’s basis in holland knight and therefore is not taxable unless otherwise indicated all section references are to the internal_revenue_code code in effect for all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts are rounded to the nearest dollar background we adopt as findings_of_fact all statements contained in the stipulation of facts and supplemental stipulation of facts the stipulation of facts supplemental stipulation of facts and exhibits attached thereto are incorporated herein by this reference petitioners resided in florida when they filed their petition kathryn w wallis is a party hereto as a consequence of filing a joint_return with donald w wallis petitioner has been a practicing tax lawyer for approximately years and is a member of the bar of this court on date petitioner joined holland knight as a class c partner in its jacksonville florida office upon joining the law firm petitioner and holland knight entered into a memorandum of agreement which governed their relationship at all relevant times holland knight had three classes of partners class a class a partners are not expected to spend full time in the practice of law and are not required to contribute to the capital of the firm class b class b partners are expected to spend full time in the practice of law and in the discharge of other responsibilities on behalf of the firm they are the principal partners in the firm there are two categories of class b partners namely class b capital partners and class b noncapital partners class b capital partners are the equity partners whereas class b noncapital partners have no equity or ownership_interest in the law firm class c class c partners are affiliated with the law firm on a nonownership basis and are not required to contribute to the firm’s capital as a general_rule the professional experience of a class c partner exceeds that of an associate class c partners may receive financial data generally available to partners sign checks attend partnership meetings as nonvoting participants and represent to others that they are partners in addition the managing partner of the law firm can bestow the honorary title partner emeritus on certain former partners of the law firm a partner emeritus has no rights or obligations as a partner in the law firm on date petitioner became a class b capital partner petitioner and holland knight did not enter into a new bilateral agreement instead petitioner’s new partnership status was governed by the holland knight partnership_agreement hereinafter referred to as the partnership_agreement as a class b capital partner petitioner received schedule c units each year each schedule c unit had a stated_value of dollar_figure so that the units yearly awarded to each class b capital partner including petitioner had an aggregate value of dollar_figure the granting of schedule c units each year was a benefit or entitlement awarded to each class b capital partner per capita the amount and the award of the schedule c unit benefits were determined without regard to the profits of the law firm further the dollar value of schedule c units was not reserved or otherwise set_aside by the law firm if a partner voluntarily left the law firm he generally forfeited the value of his schedule c units the awarding of schedule c units was discontinued in paragraph dollar_figure of the partnership_agreement provided that upon attaining age a class b capital partner was entitled 1the term schedule c unit has no meaning or significance outside the context of the partnership_agreement to receive the value of his interest in the partnership consisting of the sum of the amount of his capital_account as disclosed in the firm’s books_and_records as of the fiscal_year in which he reached age and the value of his schedule c units payment of this sum was to begin months after the first day of the fiscal_year following the partner’ sec_68th birthday while a class b capital partner petitioner made all required contributions to the capital of holland knight petitioner’s capital obligation fluctuated as the amount of his annual distributive_share of the law firm’s profits fluctuated the law firm prepared and provided petitioner with an annual_statement reflecting the amount of his capital_contribution obligation petitioner also received quarterly statements reflecting deposits made to withdrawals made from interest accrued on and the current balance of his capital_account as of date petitioner ceased to be a class b capital partner and his status reverted to class c partner as part of that conversion petitioner and holland knight entered into a class c partner agreement which modified the partnership_agreement as it affected the rights and 2pursuant to the partnership_agreement class b capital partners were required to contribute capital to and maintain a capital_account with holland knight in an amount determined by its managing partner responsibilities of petitioner vis-a-vis holland knight attached to the class c partner agreement was a schedule dated date showing petitioner’s capital_account balance to be dollar_figure on date petitioner withdrew as a class c partner and he ceased performing services for the law firm upon his withdrawal petitioner received a document from the law firm entitled withdrawal benefits analysis the benefits due schedule showing the amounts owed him by holland knight and the dates payments were to be made the benefits due schedule reflected petitioner’s partnership_interest to be dollar_figure of which dollar_figure was designated as schedule b regular capital and dollar_figure as schedule c withdrawal benefits the document scheduled the amounts to be paid to petitioner into payments of approximately dollar_figure each of which approximately dollar_figure was deemed a distribution of capital and dollar_figure as a schedule c unit payment from until the date petitioner withdrew from holland knight petitioner annually received from the law firm a schedule_k-1 form_1065 partner’s share of income deductions credits etc on which was reported petitioner’s capital_contribution sec_3sec a of the class c partner agreement defined the value of petitioner’s capital_account and schedule c units as the amount reflected on schedule no to the class c partner agreement during the year petitioner’s distributive_share of the law firm’s profits petitioner’s share of the law firm’s tax-exempt_income and the amount of petitioner’s withdrawals and distributions copies of the schedules k-1 were submitted by the law firm to the internal_revenue_service petitioner’s schedules k-1 reported the following information petitioner’s contributions to holland knight from through totaled dollar_figure petitioner’s share of the taxable_income of holland knight from to totaled dollar_figure petitioner’s share of the tax-exempt_income of holland knight from to totaled dollar_figure distributions petitioner received from holland knight from to totaled dollar_figure on the basis of these schedules k-1 respondent determined that petitioner received dollar_figure of distributions in excess of the amount of his share of holland knight’s taxable and tax- exempt_income and petitioner’s basis in holland knight a sec_4our review of petitioner’s schedules k-1 indicates that petitioner’s share of the taxable_income of holland knight from to totaled dollar_figure nonetheless we use the dollar_figure amount as determined by respondent because the use of that amount is more beneficial to petitioner since it provides him with additional basis to offset the payments received in respect of his capital_account of date the date he withdrew from the law firm was dollar_figure the schedule_k-1 for reports petitioner’s capital_account at the end of that year to be dollar_figure which is the same amount as reported on the schedule_k-1 for as petitioner’s capital_account for the beginning of that year after his withdrawal from holland knight petitioner’s financial relationship with the law firm was governed by the law firm’s partnership_agreement and class c partner agreement section of the class c partner agreement governed the payments to be made to petitioner with respect to his capital_account and his schedule c benefits section b of the partnership_agreement provided that with respect to the payment of petitioner’s capital_account until the first payment of the capital amount has been made wallis shall earn and holland knight shall pay interest on the capital amount to the same extent payable to class b capital partners in accordance with the policy established by the managing partner pursuant to the partnership_agreement except in the event of his earlier death disability expulsion or withdrawal from the firm in which event payment of his capital_account will be made in accordance with procedures identical to those applicable to class b capital partners pursuant to paragraph dollar_figure of the partnership_agreement wallis hereby waives any right to receive payment of his capital_account until after date after date wallis shall be entitled to withdraw the capital amount at any time on at least thirty sic advance written notice to holland knight the capital amount shall be paid in twelve equal quarterly installments with the first installment being payable on the first day of the calendar_quarter immediately following the date of the notice provided in the preceding sentence section c of the partnership_agreement provided that with respect to the payment of the value of petitioner’s schedule c units payment of the schedule c amount shall be made by holland knight to wallis or to his estate on his death his disability or his expulsion or withdrawal from holland knight and otherwise in accordance with the procedures identical to those applicable to class b capital partners pursuant to paragraph dollar_figure of the partnership_agreement paragraph dollar_figure of the partnership_agreement provided for the following payments to be made to a partner who withdrew from the partnership subject_to certain limitations one-twelfth of the total due the retiring_partner was to be made within months after the partner’s withdrawal and one-twelfth every months thereafter until the full sum is paid paragraph dollar_figure of the partnership_agreement stated that payment will not additionally be made for goodwill trade or firm name contract and retainer value work in progress accounts_receivable accruals or other tangible or intangible assets of the firm paragraph dollar_figure of the partnership_agreement stated that for the purposes of the foregoing computation the payment of a withdrawing partner’s interest the books of the firm will be accepted as correct the managing partner shall certify the computation and the certified computation is binding and conclusive pursuant to the aforementioned provisions holland knight made payments to petitioner and recorded them in a second withdrawal benefits analysis the benefits paid schedule as follows payment_date capital date dollar_figure date big_number big_number date date big_number date big_number date big_number big_number date date big_number date big_number date big_number big_number date date big_number sch c receivable donald wallis less pay to dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- petitioner received the payments set forth in the column pay to donald wallis on or about the date stated in the column labeled payment_date after date petitioner performed no services for the law firm and received only those payments described in the benefits paid schedule in petitioner received payment for his schedule c units totaling dollar_figure because the schedule c units were forfeitable holland and knight did not treat the award of the schedule c units as income in the year they were awarded instead holland knight considered the schedule c amounts as additional compensation to the recipient partner in the year the amount was paid in holland knight issued to petitioner and filed with respondent a form 1099-misc miscellaneous income reporting dollar_figure as nonemployee compensation the amount it considered as payment for petitioner’s schedule c units holland knight deducted this amount as nonemployee compensation in holland knight paid petitioner dollar_figure with respect to his capital_account in holland knight did not deduct this amount as nonemployee compensation in petitioners did not include in income any of the payments described in the benefits due schedule or the benefits paid schedule on date respondent sent petitioners a cp notice stating that petitioners’ form_1040 u s individual_income_tax_return for year did not match the income and payment information that respondent had on file and proposing several changes to petitioners’ taxes petitioner replied that he disagreed with respondent’s proposed changes stating i did indeed receive during the tax_year in question payments totaling the amount reported to the irs by holland 5in holland knight issued and filed a form 1099-misc reporting dollar_figure of nonemployee compensation the amount holland knight considered to be payments during for petitioner’s schedule c units holland knight issued a form 1099-misc in reporting dollar_figure of nonemployee compensation and a form 1099-misc in reporting dollar_figure of nonemployee compensation representing payments for petitioner’s schedule c units for those years knight llp however the reporting of these payments by holland knight llp on form 1099-misc and the characterization of these payments as non-employee compensation were inaccurate instead these payments are accurately characterized as and should have been reported as cash distributions by a partnership to a withdrawing partner in complete_liquidation of his partnership_interest under the circumstances none of these payments constituted income and none of these payments is required to be included in income on my tax_return for the tax_year in question as stated supra p petitioners now concede that they should have reported on their tax_return for the dollar_figure petitioner received for his schedule c units and the dollar_figure petitioner received with respect to his capital_account however as stated supra p petitioners contend the dollar_figure should be characterized and taxed as long-term_capital_gain whereas respondent contends the dollar_figure should be characterized and taxed as ordinary_income additionally petitioners and respondent disagree as to the amount of petitioner’s basis in holland knight petitioners contend that petitioner’s basis in holland knight as of date was dollar_figure which is the same amount stated as the amount of petitioner’s partnership capital_account in both the schedule attached to the class c partner agreement see supra p and the benefits due schedule see supra p in contrast respondent maintains that petitioner’s capital_account balance in the law firm was dollar_figure as of date and that petitioner’s basis in holland knight as of date was approximately dollar_figure see supra pp discussion i characterization of the amount_paid for the schedule c units6 payments made by a partnership in liquidation of the interest of a retired_partner are governed by sec_736 which divides such payments into three categories namely those representing the recipient’s distributive_share of partnership income sec_736 those deemed to be guaranteed payments sec_736 and those in exchange for the partner’s interest in partnership property sec_736 if the payments are considered to represent a distributive_share of partnership income or deemed to be guaranteed payments then the amount of the payments received is taxed to the recipient as ordinary_income on the other hand 6petitioners assert respondent bears the burden_of_proof with respect to this issue we need not and do not address petitioners’ assertion because our conclusion with respect to this issue does not turn on who bears the burden_of_proof 7neither party asserts that the transaction giving rise to the payment to petitioner constituted a sale_or_exchange of an interest in a partnership within the purview of sec_741 8for purposes of sec_736 if capital is not a material_income-producing_factor for the partnership and the retiring_partner was a general_partner payments in exchange for an interest in partnership property do not include a unrealized_receivables or b goodwill except to the extent that the partnership_agreement provides for a payment with respect to goodwill sec_736 if the payments are considered to be in exchange for partnership property then the amount received in excess of the adjusted_basis of the withdrawing partner’s partnership_interest is taxed as capital_gain we find and hold that the payments for petitioner’s schedule c units are guaranteed payments the record reveals that each partner received the same number of schedule c units each year for services rendered to the law firm regardless of the size of the partner’s partnership_interest in holland knight and without regard to the income of the law firm the schedule c units were not treated as part of the partners’ respective shares of partnership income or partnership property and were not reflected in the partners’ respective capital accounts further the law firm did not establish a reserve or any other account to reflect the value of the schedule c units finally the partnership_agreement states that a partner would receive the value of his schedule c units within months after the first day of the fiscal_year following the partner’ sec_68th birthday it appears to us that holland knight’s creation of the schedule c units program was a means by which the law firm provided retirement benefits to its equity partners since after date the law firm had no retirement_plan as such the value of the schedule c units provided the measurement for the retirement amounts to be paid to each of the law firm’s equity partners and the source of payment of those amounts was the future revenues of the law firm we have previously held that retirement payments paid to a withdrawing partner as part of the liquidation of his partnership_interest under sec_736 are guaranteed payments sloan v commissioner tcmemo_1981_641 in sloan we had to determine the proper characterization of payments to a retiring doctor partner after the medical partnership dissolved the partnership_agreement that governed the three partners provided that if one of the partners retired he would be paid the equity in his capital_account and a sum the additional_amount equal to one-twelfth of the gross annual income during the months next preceding the date of his withdrawal the retiring_partner had the option to elect to receive the additional_amount either in a lump sum or over a period of months or less the partnership_agreement further provided that the partner had to completely retire from the practice of medicine to be eligible for the additional_amount 9the historical note to para of the partnership_agreement states that the law firm discontinued its retirement_plan as of date because of disagreements between the partners the partnership ultimately dissolved with one partner opting to retire and the two other partners opting to establish a new partnership the three former partners entered into a partnership_termination agreement which provided that in addition to dividing the partnership assets the retiring_partner would receive dollar_figure a month as retirement pay over a period of months we determined that a liquidation of the retiring partner’s interest had occurred and the dollar_figure-a-month payments were guaranteed payments pursuant to sec_736 our conclusion in sloan is consistent with the commissioner’s treatment of similar payments in revrul_75_ 175_1_cb_186 the commissioner determined that periodic_payments made in satisfaction of a partnership_liability to a previously retired_partner in addition to amounts previously paid to the retired_partner for his interest in partnership property were guaranteed payments because they were determined without regard to the income of the partnership we are also mindful that sec_1_707-1 income_tax regs provides payments made by a partnership to a partner for services or for_the_use_of capital are considered as made to a person who is not a partner to the extent such payments are determined without regard to the income of the partnership however a partner must include such payments as ordinary_income for his taxable_year within or with which ends the partnership taxable_year in which the partnership deducted such payments as paid_or_accrued under its method_of_accounting petitioners contend that the payments for petitioner’s schedule c units were made in exchange for his interest in holland knight and therefore the payments should be considered as a distribution as that term is used in sec_736 petitioners base their position on paragraph dollar_figure of the partnership_agreement which states that with respect to a withdrawn class b capital partner the value of the partner’s interest in the firm is the sum of his capital_account and his schedule c amount continuing petitioners maintain that sec_1_736-1 income_tax regs provides that generally the valuation placed by the partners upon a partner’s interest in partnership property in an arm’s length agreement will be regarded as correct finally petitioners posit that since the valuation set forth in the partnership_agreement reflects the valuation placed by the partners in holland knight the valuation of petitioner’s partnership_interest must be regarded as correct and therefore the payments are for partnership property we do not subscribe to petitioners’ contention paragraph dollar_figure of the partnership_agreement does not define petitioner’s schedule c units as partnership property moreover sec_736 makes clear that payments for a partner’s interest in a partnership may be made up of distributions for partnership property as well as guaranteed payments in this regard sec_1_736-1 income_tax regs provides in part that the amounts paid to a withdrawing partner may represent several items and the payments must be allocated between payments for the value of the withdrawing partner’s interest in assets except unrealized_receivables and generally goodwill sec_736 and other_payments sec_736 as provided in the partnership_agreement holland knight allocated the payments to petitioner between petitioner’s capital_account and the value of his schedule c units ii characterization of petitioner’s capital_account distribution respondent included an adjustment to petitioner’s income for the dollar_figure capital_account distribution for the first time in his amended answer consequently respondent concedes that he bears the burden_of_proof with respect to this adjustment see rule a 77_tc_881 27_tc_840 that the parties submitted this case fully stipulated under rule does not affect which party has the burden_of_proof or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir both parties agree that petitioner’s capital_account payments are distributions of partnership property to a withdrawing partner and are governed by the provisions of sec_736 sec_731 governing the recognition of gain_or_loss on partnership_distributions provides in part that gain is not recognized to the recipient partner except to the extent of any money distributed in excess of the adjusted_basis of the partner’s interest in the partnership immediately before the distribution in this regard a liquidating partner generally does not recognize gain on liquidating payments paid over a period of time until the aggregate amount of the payments exceeds the partner’s basis in the partnership interestdollar_figure sec_705 provides in part that a partner’s adjusted_basis in a partnership is the basis of the interest determined under sec_722 relating to contributions to a partnership or sec_742 relating to transfers_of_partnership_interests increased by the sum of the partner’s distributive_share of income taxable and tax exempt of the partnership for the taxable_year and prior taxable years as determined pursuant to sec_703 and decreased by distributions by the partnership as provided in sec_733 sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of any money and 10however if the payments are fixed in amount the partner may elect to prorate his adjusted_basis among the payments and recognize gain_or_loss on receipt of each payment see sec_1_736-1 income_tax regs the adjusted_basis of other_property to the contributing_partner at the time of contribution increased by the amount of any gain recognized under sec_721 to the contributing_partner at the time of contribution both respondent and petitioners rely on their respective calculations of petitioner’s capital_account in holland knight in determining petitioner’s basis in the law firm but the parties differ as to the amount of petitioner’s capital accountdollar_figure we must resolve this dispute using only the facts that were stipulated respondent contends that the dollar_figure capital_account payment to petitioner should have been reported as long-term capital gaindollar_figure to support his contention respondent introduced petitioner’s schedules k-1 for years through relying on the capital_account information provided in item j on the schedules k-1 reported by holland knight respondent calculated that petitioner made a total capital_contribution of dollar_figure to the law firm that his distributive_share of holland knight’s income from aggregated dollar_figure that his share of holland knight’s tax-exempt_income was approximately dollar_figure and 11as a partner in a service_partnership the amount of petitioner’s capital_account and the amount of petitioner’s basis in holland knight in general should be the same 12under respondent’s position petitioner would have exhausted his dollar_figure basis in his capital_account in that he received distributions totaling dollar_figure from through thus respondent concluded that petitioner’s capital_account when he left holland knight in was dollar_figure in contrast petitioner maintains that his basis in holland knight on date was in excess of the dollar_figure he received to support their position petitioners rely on several schedules created by holland knight in the regular course of its business the first schedule attached to the class c partner agreement shows the value of petitioner’s capital_account to be dollar_figure on the date petitioner ceased to be a class b capital partner and became a class c nonequity partner in addition the benefits due schedule discussed supra p showed that petitioner’s capital_account on date the date of petitioner’s withdrawal from the law firm was dollar_figure further the benefits paid schedule discussed supra p showed that petitioner’s capital_account was dollar_figure before the distributions began and that as of date the date of the first distribution in petitioner’s capital_account was approximately dollar_figure we are therefore confronted by two sets of capital_account calculations both created by holland knight in the regular course of its business on the one hand the schedules k-1 relied upon by respondent were reported by the law firm to respondent in compliance with the tax reporting requirements of sec_6031 on the other hand the schedules relied upon by petitioner were created by holland knight to track petitioner’s capital_account and ultimately to determine the law firm’s payments to petitioner in liquidation of his interest in the partnership holland knight had an interest in accurately calculating the amounts that were entered on both the schedules k-1 to comply with the reporting requirements of the code and the schedules provided to petitioner to ensure that petitioner was given the proper amount for his interest in the partnership respondent has the burden_of_proof with respect to establishing petitioner’s basis in his partnership property and the payments in liquidation of his capital_account exceeded that basis petitioner established a reasonable basis for us to determine that his capital_account payments did not exceed his basis in his partnership property respondent did not address petitioner’s evidence on brief and has not given us any reason to believe his calculation is more reliable than that of petitioner consequently on the basis of the record before us we conclude that there was no preponderance of evidence to support respondent’s position and that respondent failed to carry his burden of establishing that the payments in liquidation of petitioner’s partnership property exceeded his basis hence we find in favor of petitioner with respect to this issue iii sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to inter alia a substantial_understatement_of_income_tax as provided in sec_6662 or negligence or disregard of rules or regulations as provided in sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 the understatement for an individual is substantial if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances jean baptiste v commissioner tcmemo_1999_96 sec_7491 provides that the commissioner has the burden of production with respect to penalties and must come forward with sufficient evidence indicating it is appropriate to impose penalties 116_tc_438 once the commissioner has met his burden of production the burden_of_proof remains on the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite with respect to the payments for petitioner’s schedule c units respondent’s burden of production is met by petitioners’ concession that they failed to report these payments sec_6662 penalties are inapplicable to the extent the taxpayer had reasonable_cause and acted in good_faith sec_6664 circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of the taxpayer’s experience knowledge and education may indicate reasonable_cause and good_faith halby v commissioner tcmemo_2009_204 remy v commissioner tcmemo_1997_72 respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty for with respect to their failure to report the amounts received for petitioner’s schedule c units and capital_account petitioners assert that their failure to report the dollar_figure of payments for petitioner’s schedule c units in was reasonable because holland knight incorrectly reported these payments as nonemployee compensation on form 1099-misc instead of reporting it as a distribution on schedule_k-1 petitioners maintain that it was reasonable for them to not report the dollar_figure on their federal_income_tax return since they could not possibly report the receipt of the payments both correctly and also in a manner that was consistent with the reporting by holland knight we find this argument unpersuasive preliminarily we note petitioners’ argument is circular in any event the code provides a mechanism whereby a partner may report an item_of_income inconsistently with the manner in which the partnership reports the item on its own return so long as the partner provides a statement reporting that inconsistent treatment to the secretary see sec_6222 sec_301_6222_b_-1 proced admin regsdollar_figure the schedule_k-1 instructions require the partner to file form_8082 notice of inconsistent treatment or administrative_adjustment_request aar in order to notify the commissioner of the inconsistent treatment a partner is subject_to the sec_6662 accuracy- related penalty if he fails to comply with this requirement see sec_6222 118_tc_541 n petitioner as a tax attorney of long standing should be familiar with this mechanism to simply not report the income is not reasonable and does not show good_faith we therefore find the sec_6662 accuracy related penalty is applicable 13petitioners do not argue they received information from holland knight inconsistent with the partnership return therefore sec_6222 does not apply with respect to petitioner’s failure to report the dollar_figure of payments for petitioners’ schedule c units with respect to petitioner’s capital_account payments respondent did not establish that a deficiency exists hence the sec_6662 penalty is not applicable with respect to those payments to reflect the foregoing decision will be entered for respondent in the amounts set forth in the notice_of_deficiency
